Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 3/7/22.
	Claims 16-17, 19-22, 24-27, 29, and 31-39 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In each of the claims 37-39, the limitation “based on a maximum number of CBGs in one transmission block(TB)” is recited (emphasis added).  However, the specification as filed does not provide a written description that the maximum number of CBGs are “in one transmission block” and hence, this newly added limitation constitutes new matter.  If applicant traverses this rejection, applicant is respectfully requested to provide the paragraph numbers which provide a written description of this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 25, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 20 and 25, the limitation “a scheduling is based on TB” is recited.  In each of the claims 37-39, the limitation “wherein, if a scheduling is based on code block group” is recited. However, it is not clear what the “scheduling” in each claim is in reference to.  In other words, the limitation raises the question, scheduling of what?
	For purposes of applying prior art, the above-identified vague and indefinite claim limitation is interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 21, 26, 32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al., US 2018/0376490, (“Lunttila”) in view of Wilhelmsson et al., US 2015/0009897, (“Wilhelmsson”), newly cited.
Independent Claims
Regarding independent claim 16, Lunttila teaches the claimed limitations “A method for transmitting a hybrid automatic repeat request- acknowledgment/negative acknowledgment (HARQ-ACK/NACK) by a user equipment (Fig. 2, mobile device 200) in a wireless communication system (Fig. 1, wireless communication system 100), the method comprising: 
receiving, from a base station, configuration information, the configuration information indicating a first set including at least one HARQ-ACK/NACK timing value, wherein each timing value in the first set of the at least one HARQ-ACK/NACK timing value indicates a time difference between a downlink time unit and a single uplink time unit in which a HARQ-ACK/NACK feedback is transmitted (see Fig. 3, step 320 in which scheduling information is received by the mobile device 200 from an access node/base station, see paragraph no. 0158; the newly added limitation “configuration information” reads on the disclosed “scheduling information” and the limitation “at least one HARQ-ACK/NACK timing value” reads on an implicit timing value included in the disclosed scheduling information which may schedule the transmission of HARQ ACK feedback information related to a group of HARQ processes (see paragraph no. 0150); grants for group ACK and as one example, first technique 510 depicts that a PDCCH in the last downlink subframe 7 includes a grant for group ACK which controls the timing of the Group 1 ACK/NACK in the next uplink transmission opportunity 512 (see paragraph nos. 0202 – 0203); the recited “time difference” reads on the time difference between the receipt of downlink subframes by the mobile device, such as subframes 0-3 in Group 1 (see Fig. 5) and the transmission of the Group 1 ACK/NACK in the next uplink transmission opportunity 512 as determined by the scheduling information received by the mobile device; the newly added limitation “a single uplink time unit” reads on the disclosed single uplink transmission opportunity 512 as shown in Fig. 5); 
determining, based on the first set of the at least one HARQ-ACK/NACK timing value, a second set including at least one downlink time unit for physical downlink shared channel (PDSCH) reception, such that at least one HARQ-ACK/NACK for the at least one downlink time unit included in the second set is transmitted in the single uplink time unit, wherein the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value, respectively (the limitation “a second set including at least one downlink time unit” reads on e.g., the Group 1 downlink subframes 0-3 shown in Fig. 5; these Group 1 downlink subframes 0-3 are associated with the Group 1 ACK/NACKS (512) transmitted by the mobile device in uplink transmission opportunity 512 or “single uplink time unit” based on the received scheduling information or  PDSCH; the limitation “wherein the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value, respectively” reads on the receipt of downlink subframes 0-3 in accordance with the implicit timing included in the scheduling information, supra, received from the access node, as the term “corresponds” is broadly construed; the newly added limitation “such that at least one HARQ-ACK/NACK … in the single uplink time unit” reads on the disclosed HARQ feedback information transmitted in the single uplink transmission opportunity 512 as shown in Fig. 5 and as described therein, see e.g., paragraph no. 0203); 
generating a codebook for the HARQ-ACK/NACK feedback based on a size of the codebook, wherein the size of the codebook is identified based on a size of the second set and a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set (see paragraph nos. 0043, 0165-0166, 0175, 0213; the feedback information or HARQ codebook is generated after its size is determined based on either the number of data packets provided per transmission time interval (paragraph no. 0175) or the number of processes of the hybrid automatic repeat request scheme (paragraph no. 0166); for example, the size of the HARQ codebook for the Group 1 ACK/NACKs 512 is based on the number of processes (i.e., subframes 0-3) or “second set” in the downlink as shown in Fig. 5; in this case, the size of the “second the size of the HARQ codebook is also based on “a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set” as the term “based” is broadly construed since Luntilla discloses in paragraph no. 0175, “The communication device may further use the number of data packets provided per transmission time interval for determining the HARQ codebook size.  For example, … may cause reporting of more than one HARQ-ACK bit for a HARQ process in the feedback information”; furthermore, for the Group 1 downlink subframes 0-3 shown in Fig. 5, the HARQ codebook inherently includes a number of bits representing either an ACK or NACK for the data packets received in subframes 0-3); and 
transmitting, to the base station, the codebook for the HARQ-ACK/NACK feedback in the single uplink time unit” (Fig. 5, the feedback information or HARQ codebook for the Group 1 downlink subframes is transmitted in the single uplink transmission opportunity 512 or “single uplink time unit”).
Lunttila does not teach the limitation “through higher layer signaling” as now recited in claim 16.  Rather, Lunttila teaches that the scheduling information is sent on a downlink control channel, such as PDCCH (see paragraph no. 0158) as opposed to a “higher layer signaling” as claimed.
 RRC message or “higher layer signaling” (see paragraph no. 0052.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Wilhelmsson to substitute the DCI with the RRC message/higher layer signaling in order to take advantage of the known benefits of higher layer signaling such as increased security and reliability.  Furthermore, such a modification is deemed nothing more than an art recognized equivalent.
While Lunttila is interpreted to implicitly teach the limitation “at least one HARQ-ACK/NACK timing value, wherein each timing value … in which a HARQ-ACK/NACK feedback is transmitted,” Wilhelmsson teaches this limitation more explicitly, see the abstract and paragraph nos. 0030, 0051-0052 which disclose that a base station sends to a mobile device a control message which indicates the feedback time of the ACK/NACK feedback using the HARQ protocol.  The feedback time defines a time interval between transmission of the data block 22 and transmission of the feedback message 23, see paragraph no. 0030.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Wilhelmsson to relax timing constraints associated with the feedback of the 
Regarding independent claim 21, this independent claim is a corresponding apparatus claim of the method claim 16 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 16 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 21, see Fig. 2 and paragraph nos. 0145 and 0146, for a “processor” (201) and a “transceiver” (206) as further recited in claim 21.
	Regarding independent claim 26, Lunttila teaches the claimed limitations “An apparatus for receiving a hybrid automatic repeat request- acknowledgment/negative acknowledgment (HARQ-ACK/NACK) in a wireless communication system, the apparatus (Fig. 1, e.g., base station 106 or access node) comprising: 
at least one processor (Fig. 8, processor 302; see also paragraph no. 0227); and 
a transceiver (paragraph no. 0227) configured to:
transmit, to a user equipment, configuration information, the configuration information indicating a first including at least one HARQ-ACK/NACK timing value (the limitation “configuration information” reads on the disclosed scheduling information, see paragraph no. 0158, and the scheduling information includes an implicit timing value, supra).
transmit, to the UE, at least one physical downlink shared channel (PDSCH) in a second set including at least one downlink time unit, wherein the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value, respectively; (Fig. 4, step 410 and paragraph no. 0157, “the access node transmits data packets … on a data channel, such as the PDSCH”; see Fig. 5 for downlink subframes, e.g., Group 1 subframes 0-3 which read on the “second set”; the limitation “wherein the at least one downlink time unit corresponds to the at least one HARQ-ACK/NACK timing value, respectively” reads on the receipt of downlink subframes 0-3 in accordance with the implicit timing included in the scheduling information, supra, received from the access node, as the term “corresponds” is broadly construed) and 
receive, from the UE, a codebook for the second set in a single uplink time unit, wherein at least one HARO- ACK/NACK for the at least one downlink time unit included in the second set is received in the single uplink time unit based on a first set of the at least one HARQ-ACK/NACK timing value (Fig. 4, step 430; the received uplink control information includes a HARQ codebook which includes HARQ-ACK/NACK, see also paragraph nos. 0165 and 0166; the HARQ-ACK/NACK values are received by the access node based on the implicit timing values included in the scheduling information, supra and the “single uplink time unit” reads on the single uplink transmission opportunity 512 shown in Fig. 5), 
wherein a size of the codebook is identified based on a size of the second set and a number of one or more HARQ-ACK/NACK bits corresponding to each downlink time unit included in the second set, (see paragraph nos. 0043, 0165-0166, 0175, 0213; the feedback information or HARQ codebook is generated after its size is determined based on either the number of data packets provided per transmission time interval (paragraph no. 0175) or the number of processes of the hybrid automatic repeat request scheme (paragraph no. 0166); for example, the size of the HARQ codebook for the Group 1 ACK/NACKs 512 is based on the number of processes (i.e., subframes 0-3) or “second set” in the downlink as shown in Fig. 5; in this case, the size of the “second set” would be 4 subframes in Group I as shown in Fig. 5 with respect to the first technique 510; the size of the HARQ codebook is also based on “a number of bits of the HARQ-ACK/NACK corresponding to each downlink time unit included in the second set” as the term “based” is broadly construed since Luntilla discloses in paragraph no. 0175, “The communication device may further use the number of data packets provided per transmission time interval for determining the HARQ codebook size.  For example, … may cause reporting of more than one HARQ-ACK bit for a HARQ process in the feedback information”; furthermore, for the Group 1 downlink subframes 0-3 shown in Fig. 5, the HARQ codebook inherently includes a number of bits representing either an ACK or NACK for the data packets received in subframes 0-3) 
and wherein each timing value in the first set of the at least one HARQ- ACK/NACK timing value indicates a time difference between a downlink time unit and the single uplink time unit in which the HARQ-ACK/NACK feedback is received” (the recited “time difference” reads on the time difference between the receipt of downlink subframes by the mobile device, such as subframes 0-3 in Group 1 (see Fig. 5) and the transmission of the Group 1 ACK/NACK in the next single uplink transmission opportunity 512 as determined by the implicit timing value received by the mobile device).
Lunttila does not teach the limitation “through higher layer signaling” as now recited in claim 26.  Rather, Lunttila teaches that the scheduling information is sent on a downlink control channel, such as PDCCH (see paragraph no. 0158) as opposed to a “higher layer signaling” as claimed.
Wilhelmsson teaches that a base station sends control data indicating the value of the feedback time in an RRC message or “higher layer signaling” (see paragraph no. 0052.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Wilhelmsson to substitute the DCI with the RRC message/higher layer signaling in order to take advantage of the known benefits of higher layer signaling such as increased security and reliability.  Furthermore, such a modification is deemed nothing more than an art recognized equivalent.
 implicitly teach the limitations “at least one HARQ-ACK/NACK timing value” and “wherein each timing value … in which the HARQ-ACK/NACK feedback is received,” Wilhelmsson teaches these limitations more explicitly, see the abstract and paragraph nos. 0030, 0051-0052 which disclose that a base station sends to a mobile device a control message which indicates the feedback time of the ACK/NACK feedback using the HARQ protocol.  The feedback time defines a time interval between transmission of the data block 22 and transmission of the feedback message 23, see paragraph no. 0030.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila by incorporating the teachings of Wilhelmsson to relax timing constraints associated with the feedback of the retransmission protocol and/or to take advantage of the other additional benefits, as suggested by Wilhelmsson in paragraph no. 0105.
Dependent Claims
Regarding claims 32, 34, and 36, see Fig. 5 of Lunttila for a “slot.”  The broadly recited “slot” reads on a downlink subframe (e.g., subframe 0) and the uplink transmission opportunity 512.
Claims 17, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila in view of Wilhelmsson as applied to claims 16, 21, 26 above and further in view of Wei et al., US 2016/0198450, (“Wei”).

Wei teaches “removing time units which are configured as uplink time unit from the second set” (paragraph no. 0079, “the UE determines a HARQ-ACK codebook either by the size of the DL association set or by a size of the dynamic set excluding flexible UL subframes”; the dynamic set reads on the “second set” and the dynamic set excludes the removed flexible UL subframes which are configured as a uplink time unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila and Wilhelmsson by incorporating the teachings of Wei in order to avoid the issues related to the UL DAI bits, as suggested by Wei in paragraph no. 0079.  Furthermore, it would have been further obvious since by removing certain subframes in the HARQ process, the overall HARQ process is simplified thereby reducing the power consumption by the mobile device and the network.
Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Wilhelmsson as applied to claims 16, 21, and 26 above and further in view of Zhang et al., US 2021/0281367, (“Zhang”).
Regarding claims 37-39, Luntilla and Wilhelmsson do not teach but Zhang teaches “wherein, if a scheduling is based on code block group (CBG), the number of one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila and Wilhelmsson by incorporating the teachings of Zhang to provide an enhanced ACK/NACK feedback scheme to reduce the retransmission overhead, as suggested by Zhang in paragraph no. 0105.
Claims 19, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila, Wilhelmsson, and Zhang as applied to claims 37-39, respectively, above and further in view of Hwang et al., US 2018/0077698, (“Hwang”).
Regarding claims 19, 24, and 29, Lunttila does not appear to explicitly teach the limitations of claims 19, 24, and 29.
Hwang teaches that a base station may configure the number of HARQ-ACK/NACK bits by higher layer signaling (see paragraph no. 0174) and that the number of bits for the HARQ-ACK/NACK for each group is configured based on the maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila, Wilhelmsson, and Zhang by incorporating the teachings of Hwang to efficiently configure the number of bits for HARQ-ACK/NACK in order to more efficiently use resources, as suggested by Hwang in paragraph no. 0015.
Claims 31, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Wilhelmsson as applied to claims 16, 21, 26 above, and further in view of Lei, US 2020/0322098, (“Lei”).
 Luntilla teaches “receiving, from the base station, downlink control information (DCI) including information indicating one value among the at least one HARQ-ACK/NACK timing value, -6-PATENT APPLICATIONAttorney Docket No.:  (SP 1 7339-PCT/US)wherein the one value indicates a time difference between a downlink time unit in which a PDSCH scheduled by the DCI is received and the uplink unit” (see paragraph no. 0158 which discloses that scheduling information may be provided on a downlink control channel; the “one value” is inherently included in the scheduling information and the scheduling information indicates a “time difference” between a downlink subframe (e.g., subframe 0) and the HARQ codebook transmitted in uplink 512, as shown in Fig. 5 and described in Luntilla) as recited in claim 31 and similarly recited in claims 33 and 35 but fails to explicitly teach “wherein each information bit of the codebook for the HARQ-ACK/NACK feedback indicates a HARO-ACK/NACK result in a downlink time unit included in the second set” as recited in claim 31 and similarly recited in claims 33 and 35.  It would appear that Luntilla inherently teaches this limitation since the HARQ codebook bits are transmitted in uplink 512 and these HARQ codebook bits represent either an ACK or NACK of the received downlink subframes 0-3, as shown in Fig. 5.
Lei teaches more explicitly the limitation “wherein each information bit of the codebook for the HARQ-ACK/NACK feedback indicates a HARO-ACK/NACK result in a downlink time unit included in the second set” as recited in claim 31 and similarly recited in claims 33 and 35, see paragraph no. 0060 and Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lunttila and Wilhelmsson by incorporating the teachings of Lei to improve the reliability of data transmission between the base station and the UE by transmitting, by the UE, to the base station whether or not each subframe has been received by the UE.  And such a HARQ scheme is deemed well known in the art to improve the reliability of data transmission between the base station and the UE.
Allowable Subject Matter
Claims 20 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The 112 rejections in the last office action have been withdrawn in view of applicant’s amendments and/or arguments.  
Applicant’s arguments with respect to claim(s) 16, 21, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the abstracts of WO 2017/078782 and Basher et al., US 2016/0099799.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/  
Examiner, AU 2414
/SITHU KO/Primary Examiner, Art Unit 2414